number release date id office uilc cca-122330-08 --------------------- from ------------------------- sent tuesday date pm to --------------- cc ----------------- subject the answer to your question ------ - we understand the facts to be as follows as of the close of business on december ------- corp a and corp b were the common parents of their respective consolidated groups for the ------- consolidated tax_year at pm on december ------- corp a merged into corp b you asked whether the corp a subsidiaries are members of the corp b and subsidiaries consolidated_group at any time on december ------- for purposes of including them in a statutory_notice_of_deficiency for the corp b and subsidiaries consolidated_group with respect to the group's consolidated_return_year ended on december ------- the governing authority is sec_1_1502-76 which provides in part that a departing or joining member is deemed to have departed or joined a consolidated_group as of the close of the day during which the event that causes the departure or entry occurs therefore the first day of a joining member's consolidated_return_year is the day after the day on which the event causing the entry of the new member occurs this current rule might be called the midnight rule here corp a's merger into corp b is the event that caused the entry of the former members of the corp a consolidated_group into the corp b and subsidiaries consolidated_group although corp a merged out of existence minute before midnight the consolidated_return_regulations ignore this one minute prior to midnight and deem the corp a consolidated_group members as joining in the filing of a consolidated_return with corp b on january ------- answer no former members of the corp a and subsidiaries consolidated_group should be listed with the members of the corp b and subsidiaries consolidated_group in the statutory_notice_of_deficiency with respect to the latter's ------- consolidated_return_year
